Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 17 objected to because of the following informalities: 

The claim recites “The non-transitory computer readable medium of claim 7,, wherein the virtual values are computed using rules stored in a database wherein each such rule sets the virtual value for each structured parameter.” Please remove one of the commas.  Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-10, and 12-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

“While there is a presumption that an adequate written description of the claimed invention is present in the specification as filed, In re Wertheim, 541 F.2d 257, 262, 191 USPQ 90, 96 (CCPA 1976), a question as to whether a specification provides an adequate written description may arise in the context of an original claim. An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) en banc. The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement." Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).” (MPEP 2163.03)

In the instant cases, the specification does not provide a written description support because while the functions claimed are disclosed in the specification, the specification does not disclose how the functions are performed by the system.

Referring to claims 1 and 7-8, 

The claims recite in particular part “extracting, by the computer, a plurality of structured parameters associated with the real-estate property from the obtained metadata; obtaining, by the computer, a rehab package proposed to be performed on the real-estate property expressed as a set of rehab parameters; determining, by the computer, based on the obtained metadata and the set of rehab parameters of the obtained rehab package, one or more other rehab packages that were performed on other properties; wherein each of the other rehab packages has a similarity to the obtained at least one rehab package to within a prescribed threshold”

There is no support for “wherein each of the other rehab packages has a similarity to the obtained at least one rehab package to within a prescribed threshold” in the filed specification or the provisional application and therefore the amended claims comprise new matter.  The specification discusses determining similar rehab packages based in part on metadata in paragraphs 9-11, and 46-47. However there is no disclosure regarding the similarity of other rehab packages is within a prescribed threshold or there is some determination that other rehab packages are within a prescribed threshold. This results in it not being evident what makes a rehab package have a similarity, whether this is due to one or more rehab package items that are similar to the at least one rehab package (for example other rehab packages having a roof replacement) or the rehab budget, or whether it is based on the whether the property is determined similar based on the metadata such that the similar properties are identified, and subsequently that associated rehab packages are identified and determined to be similar or considering paragraphs 46-47 that the metadata associated with the other rehab packages and not the property itself as presently claimed are used, after the determination of similar properties, to make the determination of whether the other rehab packages are similar based on the metadata associated with the other rehab packages. It would appear to the examiner from the disclosure that the invention is determining whether other properties are similar based on the metadata associated with a property and then there is an analysis of rehab packages associated with the determined other similar properties to determine whether the other rehab packages are similar to the proposed rehab package based on the metadata of the associated rehab packages (i.e. the rehab parameters) for subsequent analysis (the determination of the ARV).  

The claims additionally recited 
assigning, by the computer, a virtual value to each of the structured parameters, each virtual value indicating an importance to the ARV of the structured parameter to which it is assigned, the virtual value being assigned based on a weighting of a value of contribution of its respective parameter after renovation to the ARV; and computing, by the computer, the predicated ARV of the at least one real-estate property based on the assigned virtual values.

	The examiner notes it would appear from the specification (see paragraph 18 and 42-43) that the weights are used in combination with the structured parameters to determine the ARV rather than being based on just the assigned virtual values which appears to be associated with a weight. In particular referring to paragraphs 42-43 each parameter is associated with a virtual value indicating the importance of the value, for example a transaction associated with a property has a higher virtual value than the view characteristics (i.e. the transaction information is receiving a higher weight as compared to the view characteristics). The disclosure states that the ARV can be calculated based on the average sum of the virtual values and paragraphs 48 and 49 discusses an example how the contribution of the rehab is determined; however it is not evident from these portions from the disclosure how the virtual value is determined for each of the rehab items such that the virtual values can be assigned based on these contributions as the contribution is determined but not for each item specifically. 

As the courts have made clear, the first paragraph 35 U.S.C §112 contains a written description requirement that is separate and distinctive from the enablement requirement.  See Ariad, 598 F.3d at 1340 (Fed. Cir. 2010).  

As the Federal Circuit has stated in Ariad: 

a generic claim may define the boundaries of a vast genus of chemical compounds, and yet the question may still remain whether the specification, including original claim language, demonstrates that the applicant has invented the species sufficient to support a claim to a genus.  The problem is especially acute with genus claims that use functional language to define the boundaries of a claimed genus.  In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve that result.  But the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.  

Id. at 1349 (emphasis added). While Ariad relates to chemical compounds, the legal principles are the same.  Since Applicant has failed in providing throughout the specification necessary details as to how the invention is accomplishing the results, Applicant has failed to provide a disclosure and therefore possession of any species of the genus of what is being claim.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 
Claims 1-3, 5-10, and 12-19 are rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1: Claims 1-3, 5-6, and 14-15 recite a method, Claims 7 and 16-17 recite a non-transitory computer readable medium, and Claims 8-10, 12-13, and 18-19 recites a system and therefore fall into a statutory category.

	Additionally the examiner interpreted that the non-transitory computer readable medium and system perform the steps of the method of claim 1 for examination purposes.

Step 2A – Prong 1 (Is a Judicial Exception Recited?):

The claims as a whole recites a method, non-transitory computer readable medium, and system for predicting an after rehabilitation value of a real-estate property based on obtained information, which under its broadest reasonable interpretation, covers concepts for performing mental processes. 

In the present case concepts performed in the human mind including an observation, evaluation, judgment or opinion based on the obtained information. The abstract idea portion of the claims is as follows: 

(Claim 1) A computer-implemented method for predicting an after-rehab value (ARV) of a real-estate property based on a plurality of rehab packages, comprising: (Claim 7)  [A non-transitory computer readable medium] having stored thereon [instructions] for causing [the server] to execute a method for predicting an after-rehab value (ARV) of a real-estate property based on a plurality of rehab packages, comprising: (Claim 8 ) [A system] for predicting an after-rehab value (ARV) of a real-estate property based on a plurality of rehab packages, comprising: [a processing circuitry; and a memory, the memory containing instructions] that, when executed by [the processing circuitry, configure the system to]: receiving, [by the computer], a location pointer associated with at least one real- estate property; obtaining, by [the computer], [metadata] associated with the at least one real-estate property from [at least one web source] based on the received location pointer wherein [the metadata] includes at least one of information regarding at least one previous transaction made with respect to the real estate property and data regarding at least one rehab made with respect to the real estate property; extracting, by [the computer], a plurality of structured parameters associated with the real-estate property from the obtained [metadata], wherein at least one of the extracted structured parameters is derived from the obtained [metadata] that includes at least one of information regarding at least one previous transaction made with respect to the real estate property and data regarding at least one rehab made with respect to the real estate property; obtaining, by [the computer], a rehab package proposed to be performed on the real-estate property expressed as a set of rehab parameters; determining, by [the computer], based on the obtained [metadata] and the set of rehab parameters of the obtained rehab package, one or more other rehab packages that were performed on other properties, wherein each of the other rehab packages has a similarity to the obtained at least one rehab package to within a prescribed threshold assigning, by [the computer], a virtual value to each of the structured parameters, each virtual value indicating an importance to the ARV of the structured parameter to which it is assigned, the virtual value being assigned based on a weighting of a value of contribution of its respective parameter after renovation to the ARV; and computing, by [the computer], the predicated ARV of the at least one real-estate property based on the assigned virtual values where the portions not bracketed represent the abstract idea.

If a claim limitation, under its broadest reasonable interpretation, covers concepts performed by mental processes (including an observation, evaluation, judgment or opinion) it falls under the Mental Processes grouping of abstract ideas. See MPEP 2106.04.

Accordingly, the claims recite an abstract idea.

Step 2A-Prong 2 (Is the Exception Integrated into a Practical Application?):

The claimed invention as a whole merely describe a method, non-transitory computer readable medium, and system for predicting an after rehabilitation value of a real-estate property based on obtained information, which under its broadest reasonable interpretation, covers concepts that can be performed in the human mind. 

The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing process of: processing information (extracting, by [the computer], a plurality of structured parameters associated with the real-estate property from the obtained [metadata] ], wherein at least one of the extracted structured parameters is derived from the obtained metadata that includes at least one of information regarding at least one previous transaction made with respect to the real estate property and data regarding at least one rehab made with respect to the real estate property; determining, by [the computer], based on the obtained [metadata] and the set of rehab parameters of the obtained rehab package, one or more other rehab packages that were performed on other properties, wherein each of the other rehab packages has a similarity to the obtained at least one rehab package to within a prescribed threshold assigning, by [the computer], a virtual value to each of the structured parameters, each virtual value indicating an importance to the ARV of the structured parameter to which it is assigned, the virtual value being assigned based on a weighting of a value of contribution of its respective parameter after renovation to the ARV; and computing, by [the computer], the predicated ARV of the at least one real-estate property based on the assigned virtual values and transmitting information (receiving, [by the computer], a location pointer associated with at least one real- estate property; obtaining, by [the computer], [metadata] associated with the at least one real-estate property from [at least one web source] based on the received location pointer wherein the metadata includes at least one of information regarding at least one previous transaction made with respect to the real estate property and data regarding at least one rehab made with respect to the real estate property; obtaining, by [the computer], a rehab package proposed to be performed on the real-estate property expressed as a set of rehab parameters).

Further the specification shows that such components are recited generically.

Applicant recites several components that are equivalent to “apply it” or mere instructions to implement the abstract idea on a computer including:

A non-transitory computer readable medium. (See paragraph 57 of the Specification)
Instructions. (See paragraphs 52-53 and 57 of the Specification)
A server. (See paragraphs 22-24, and 50 of the Specification)
A system. (See paragraph 18 of the Specification)
A processing circuitry. (See paragraphs 51 and 53 of the Specification)
A memory. (See paragraphs 52-54 of the Specification)
Metadata. (See paragraphs 23-26 of the Specification)
A computer. (See paragraph 20) 
A web source. (See paragraphs 25 and 36 of the Specification)

The above additional elements are mere instructions to implement an abstract idea within a computing environment and do not provide for a practical application.

Step 2B (Does the claim recite additional elements that amount to Significantly More than the Judicial Exception?):

As noted above, the claims as a whole merely describes a system and a device that generally “apply” the concepts discussed in prong 1 above. (See MPEP 2106.05 f (II))  In particular applicant has recited the computing components at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. As the court stated in TLI Communications v. LLC v. AV Automotive LLC, 823 F.3d 607, 613 (Fed. Cir. 2016) merely invoking generic computing components or machinery that perform their functions in their ordinary capacity to facilitate the abstract are mere instructions to implement the abstract idea within a computing environment and does not add significantly more to the abstract idea. Accordingly, these additional computer components do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, even when viewed as a whole, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea and as a result the claim is not patent eligible.

Dependent claims 2-6, and 9-13 further limit the abstract idea by introducing the field of use limitations which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. Therefore, dependent claims 2-6, and 9-13 are also non-statutory subject matter.

Dependent claims 2 and 9 further limit the abstract idea by generally linking the abstract idea to the field of use wherein each rehab package includes in its set of rehab parameters at least one of: a rehab budget and at least one rehab item and does not add significantly more to the abstract idea. Therefore dependent claims 2 and 9 are also non-statutory subject matter.

Dependent claims 3 and 10 further limit the abstract idea by generally linking the abstract idea to the field of use wherein the at least one rehab item is at least one of: size parameters associated with the at least one real-estate property, labor cost, material types, material costs, appliance types, and appliance costs and does not add significantly more to the abstract idea. Therefore dependent claims 3 and 10 are also non-statutory subject matter.

Dependent claims 5 and 12 further limit the abstract idea by generally linking the abstract idea to the field of use wherein the web source is any one of: a governmental website and a real-estate comparison website and does not add significantly more to the abstract idea. Therefore dependent claims 5 and 12 are also non-statutory subject matter.

Dependent claims 6 and 13 further limit the abstract idea by generally linking the abstract idea to the field of use, wherein the metadata further includes at least one information associated with prior transactions made regarding at least one of: other real-estate properties (REPs) determined to be associated to the real estate property and information associated with one or more second REPs in proximity to the at least one real estate property and does not add significantly more to the abstract idea. Therefore dependent claims 6 and 13 are also non-statutory subject matter.

Dependent claims 14, 16, and 18 further limit the abstract idea by generally linking the abstract idea to the field of use further comprising adjusting the virtual value assigned to each of the structured parameters based on how many structured parameters are in the plurality and does not add significantly more to the abstract idea. Therefore dependent claims 14, 16, and 18 are also non-statutory subject matter.

Dependent claims 15, 17, and 19 further limit the abstract idea by generally linking the abstract idea to the field of use wherein the virtual values are computed using rules stored in a database wherein each such rule sets the virtual value for each structured parameters and does not add significantly more to the abstract idea. Therefore dependent claims 15, 17, and 19 are also non-statutory subject matter.

In conclusion, the claims are directed to the abstract idea of performing concepts performed in the human mind (predicting an after rehabilitation value of a real-estate property based on the analysis of obtained information) it falls under the Mental Processes (including an observation, evaluation, judgment or opinion) grouping of abstract ideas. The claims do not provide an inventive concept, because the claims do not recite additional elements or a combination of elements that amount to significantly more than the judicial exception of the claims. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and the collective functions merely provide conventional computer implementation. Therefore, whether taken individually or as an order combination, the claims are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-10, and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Conway et al. (US 20170322705) in view of Hailey et al. (US Patent No. 11,151,669) and Humphries et al. (US Patent No. 11,093,982)

Referring to claims 1, 7, and 8,

Conway, which is directed to home services and for completing various home services, discloses:

A computer-implemented method for predicting an after-rehab value (ARV) of a real-estate property based on a plurality of rehab packages, comprising:  (Conway paragraph 9 disclosing that aspects of the disclosure relate to home services systems for identification of services recommended for a home. Conway paragraph 40 disclosing that various aspects may be embodied on a computer program product.)

(Claim 7)  A non-transitory computer readable medium having stored thereon instructions for causing the server to execute a method for predicting an after-rehab value (ARV) of a real-estate property based on a plurality of rehab packages, comprising: ((Conway paragraph 9 disclosing that aspects of the disclosure relate to home services systems for identification of services recommended for a home. Conway paragraph 40 disclosing that various aspects may be embodied on a computer program product. The aspects may take the form of an entirely hardware embodiment, an entirely software embodiment or an embodiment combining software and hardware aspects. Aspects may take the form of a computer program product stored by one or more computer-readable storage media having computer-readable program code, or instructions, embodied in or on the storage media. Any suitable computer-readable storage medium may be used. Conway paragraph 41 disclosing that the computing devices and terminals may correspond to any of multiple systems or devices such as personal mobile devices, insurance systems servers and other various devices in a home service system. Conway paragraph 42 disclosing that software may be stored within memory and/or storage to provide instructions to processor for enabling device (such as a personal mobile device, home monitoring system/server, etc.) to perform various actions.)

(Claim 8) A system for predicting an after-rehab value (ARV) of a real-estate property based on a plurality of rehab packages, comprising: (Conway paragraph 9 disclosing that aspects of the disclosure relate to home services systems for identification of services recommended for a home.)

 a processing circuitry; (Conway paragraph 41 disclosing that the device may have a processor for controlling overall operation of the device, including RAM, ROM, I/O module, and memory.)

 and a memory, the memory containing instructions that, when executed by the processing circuitry, configure the system to: (Conway paragraph 40 disclosing that various aspects may be embodied on a computer program product. The aspects may take the form of an entirely hardware embodiment, an entirely software embodiment or an embodiment combining software and hardware aspects. Aspects may take the form of a computer program product stored by one or more computer-readable storage media having computer-readable program code, or instructions, embodied in or on the storage media. Any suitable computer-readable storage medium may be used. Conway paragraph 41 disclosing that the device may have a processor for controlling overall operation of the device, including RAM, ROM, I/O module, and memory.)

(Claims 1, 7, and 8)

receiving, by the computer, a location pointer associated with at least one real-estate property; (Conway paragraph 68 the services recommendation device can aggregate all of home-related data at an address level, for example historical policy and claims data, as well as many third party data sets about homes, geography, weather, permits, MLS, etc. that provide an understanding of a home.) 

obtaining, by the computer metadata associated with the at least one real-estate property from at least one web source based on the received location pointer wherein the metadata includes at least one of information regarding at least one of information regarding at least one previous transaction made with respect to the real estate property and data regarding at least one rehab made with respect to the real estate property; (Conway paragraph 46 disclosing web services may be accessed by authorized external devices and users to support input, extraction, and manipulation of the data (home system data, user data, etc.) between the various devices in the system. Conway paragraph 51 disclosing home services may receive data associated with the home via wireless network system through a network. The data may include general data associated with the home, such as age of home, building materials used in the home, whether there are fireplaces or wood stoves, type and age of appliances. Conway paragraph 56 disclosing the service module may receive data associated with a home and/or user. The data may include types of systems and/or devices within the home (e.g. list of appliances, list of systems/features, etc.) The received data may further include make and/or model of appliances, age of system/device, type of materials used in building, etc. The received information may further include information associated with the users or owner of the home. The data may be received from various sources including a home/user database may include information from one or more insurance sources), one or more publicly available sources (e.g. publicly known information about certain systems or devices), data from various sensors associated with the home or sensors associated with appliances in the home and/or from user input received via one or more computing. The data may be taken from home inspection and home checkup reports. Other data may include third party data such as weather/climate reports, geography reports (seismic events), and permits (maintenance/upgrade). Conway paragraph 57 disclosing the service module may receive data associated with a self-assessment by the user by providing a platform to the user to provide information about the home that is not publicly available or available from insurance information. Conway paragraph 68 the services recommendation device can aggregate all of home-related data at an address level, for example historical policy and claims data, as well as many third party data sets about homes, geography, weather, permits, MLS, etc. that provide an understanding of a home.
Conway paragraph 110 disclosing in this case, if the user clicked on the “Ask An Expert” tool, they would be prompted to select which metadata category applies to their question. That category would be used to filter and select the right expert, as described above. When the expert connects to the user through the application, he or she would have access to the home's relevant data through the interface, including appliance models, sensor data, known issues or risks, previous maintenance completed, etc., in order to give more specific, relevant advice.)

obtaining, by the computer, a rehab package proposed to be performed on the real-estate property expressed as a set of rehab parameters; (Conway paragraphs 58-59 disclosing based on the information/data collected by the service module, risk indicators may be assessed to build predictive risk models. Specific risks can be identified in a home and personalized recommendations generated to prevent or mitigate those risks. Historical data may be used to understand attributes in the homes that have specific claims. The recommended services may be generated based on the received information associated with the home and information aggregated from various other homes and/or structure, systems, devices, etc. ) 

determining, by the computer, based on the obtained metadata and the set of rehab parameters of the obtained rehab packages one or more other rehab packages that were performed on other properties, wherein each of the other rehab packages has a similarity to the obtained at least one rehab package to within a prescribed threshold; (Conway paragraph 51 disclosing that the home services system may receive data associated with the home such as the age of the home, building materials used in the home, etc. This data may further include neighborhood information, temporal data regarding the area, and claims information for similar homes in the area. Conway paragraphs 58-59 disclosing based on the information/data collected by the service module, risk indicators may be assessed to build predictive risk models. Specific risks can be identified in a home and personalized recommendations generated to prevent or mitigate those risks. Historical data may be used to understand attributes in the homes that have specific claims. The recommended services may be generated based on the received information associated with the home and information aggregated from various other homes and/or structure, systems, devices, etc.  The system may receive aggregated data associated with one or more insurance claims from a database such as an insurance database. The information may include data associated with type of device or system, age, type of repairs, usage time before replacement, wear factors associated with building materials and the like.)

Conway does not explicitly disclose extracting, by the computer, a plurality of structured parameters associated with the real-estate property from the obtained metadata, wherein at least one of the extracted structured parameters is derived from the obtained metadata that includes at least one of information regarding at least one previous transaction made with respect to the real estate property and data regarding at least one rehab made with respect to the real estate property; 

However Hailey, which is directed to identifying hidden home maintenance costs teaches: 

extracting, by the computer, a plurality of structured parameters associated with the real-estate property from the obtained metadata, wherein at least one of the extracted structured parameters is derived from the obtained metadata that includes at least one of information regarding at least one previous transaction made with respect to the real estate property and data regarding at least one rehab made with respect to the real estate property;  (Hailey column 11 lines 30-39 teaching analyzing metadata associated with the prospective home and the historical ancillary costs to determine one or more ancillary home costs associated with the prospective home, wherein the metadata associated with the prospective home includes at least one of a listing price of the prospective home, an age of the prospective home, a building material of the prospective home, an image of the prospective home, a characteristic of the prospective home, and the geographic area. Hailey column 11 lines 44-50 for instance, the significant home maintenance cost for one home with over twenty windows may include new windows (if the metadata indicates the windows are older) and/or window treatments. The significant home maintenance cost for another home (which may have substantially the same square footage, bedrooms, and/or other characteristics) may be a new roof or lawn maintenance. Hailey column 13 lines 13-21 teaching  the metadata may include at least one of a listing price of the available home, an age of the available home, a building material of the available home, an image of the available home, a characteristic of the available home (e.g., a number of bedrooms or bathrooms, whether the home has a pool or a lawn, a roof type of the home, etc.), and a geographic location of the available home within the geographic area (e.g., a specific address, street, or neighborhood within the geographic area). Hailey column 13 lines 22-35 teaching the home cost analysis server is configured to determine certain metadata associated with the home. For instance, the home cost analysis server may access certain metadata such as an image of the home and may execute image-processing functionality to determine other metadata, such as a roof type, the existence or lack of features of the home (e.g., a driveway, lawn, etc.), the age of the home, one or more building materials of the home (e.g., a brick facade versus siding), or other such metadata. In other words, all of the metadata associated with a home need not be pre-populated within the external database, as the home cost analysis server may independently discern certain metadata using machine-learning, optical recognition, image-processing, and/or other capabilities. Hailey column 16 lines 38-45 teaching for instance, the home cost analysis server may access certain metadata such as an image of the home and may execute image-processing functionality to determine other metadata, such as a roof type, the existence or lack of features of the home (e.g., a driveway, lawn, etc.), the age of the home, one or more building materials of the home (e.g., a brick facade versus siding), or other such metadata. Hailey column 17 lines 35-49 teaching in such cases, the third external database stores historical direct maintenance costs associated with insurance claims made on respective insured homes of the plurality of insured homes, for example, in the form of historical claims data and/or repair data from homes insured by the insurance provider. The third external database may additionally or alternatively be associated with one or more other entities, such as service/repair providers, and may accordingly store historical direct maintenance data provided by those one or more other entities. The home cost analysis server may then analyze the metadata associated with the prospective home and the historical direct maintenance costs to determine one or more direct maintenance costs associated the prospective home. Hailey column 18 lines 53-64 teaching the home cost analysis server may be configured to mine data associated with available homes (e.g., from one or more external databases, such as a traditional home search platform) to determine what direct maintenance has already been performed on a prospective home. For example, a home may be listed with a description in prose and/or with a table of data. The description may include language such as “updated electrical in 2016” or may include a cell that indicates electrical work performed in 2016. The home cost analysis server may use such data to provide more precise direct maintenance cost estimates to the user. Following the same example, the home cost analysis server may suggest to the user to anticipate electrical maintenance costs further in the future and/or may reduce estimated electrical maintenance costs.)

One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine the invention disclosed in Conway and Hailey as Hailey further develops on the manner of acquiring information related to a property, in particular maintenance information. 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Conway in view of Hailey to incorporate extracting, by the computer, a plurality of structured parameters associated with the real-estate property from the obtained metadata with the motivation of identifying additional relevant information, such as the age, regarding a property based on the analysis of metadata associated with a property, such as an image of the property (Hailey column 13 lines 22-35) and to acquire information regarding previous maintenance or claims submitted regarding property for use in the analysis. (Hailey column 17 lines 35-49 and column 18 lines 53-64)

Conway in view of Hailey does not explicitly disclose assigning, by the computer, a virtual value to each of the structured parameters, each virtual value indicating an importance to the ARV of the structured parameter to which it is assigned, the virtual value being assigned based on a weighting of a value of contribution of its respective parameter after renovation to the ARV; and computing, by the computer, the predicated ARV of the at least one real-estate property based on the assigned virtual values.

However Humphries, which is directed to estimating a home improvement rate of return for a geographic area, teaches:

assigning, by the computer, a virtual value to each of the structured parameters, each virtual value indicating an importance to the ARV of the structured parameter to which it is assigned, the virtual value being assigned based on a weighting of a value of contribution of its respective parameter after renovation to the ARV; (Humphries column 10 line 47 to column 11 line 10 teaching in step 403, the facility models the accessed price of the home as a function of the selected home attribute values. In various embodiments, the facility uses a hedonic regression model or other statistical model to estimate the value of a home based upon the selected independent variable home attributes including home improvement information. In some embodiments, the facility employs a linear or non-linear regression analysis, e.g., multiple regression, to estimate the dependent variable sale price P of a home (or a change in sale price P, e.g., a difference between P and a previous price or an estimated valuation) as a function of a polynomial equation or vector in which P˜f(βX), where βX represents parameters b0+b1X1+b2X2 and so forth. The independent variables or vector components making up X include the selected home attribute value variables including, e.g., home improvement data such as the type, quality, cost, and/or date of each improvement. The equation need not be linear; it may include, e.g., higher-order elements or other non-linear factors. Each independent variable or vector component Xn has a coefficient weight bn representing the effect of the associated variable Xn on the dependent variable, home sale price P, holding other factors constant. In step 404, the facility determines a weight for each selected variable's coefficient based on the application of the statistical model to the accessed information. In some embodiments, the facility performs a series of regression analyses using different selected variables to determine, e.g., which variables have the greatest correlation with home sale prices or with changes to sale prices (by dollars or by percentage changes in value).

and computing, by the computer, the predicated ARV of the at least one real-estate property based on the assigned virtual values. (Humphries column 10 line 47 to column 11 line 10 teaching in step 403, the facility models the accessed price of the home as a function of the selected home attribute values. In various embodiments, the facility uses a hedonic regression model or other statistical model to estimate the value of a home based upon the selected independent variable home attributes including home improvement information. In some embodiments, the facility employs a linear or non-linear regression analysis, e.g., multiple regression, to estimate the dependent variable sale price P of a home (or a change in sale price P, e.g., a difference between P and a previous price or an estimated valuation) as a function of a polynomial equation or vector in which P˜f(βX), where βX represents parameters b0+b1X1+b2X2 and so forth. The independent variables or vector components making up X include the selected home attribute value variables including, e.g., home improvement data such as the type, quality, cost, and/or date of each improvement. The equation need not be linear; it may include, e.g., higher-order elements or other non-linear factors. Each independent variable or vector component Xn has a coefficient weight bn representing the effect of the associated variable Xn on the dependent variable, home sale price P, holding other factors constant. In step 404, the facility determines a weight for each selected variable's coefficient based on the application of the statistical model to the accessed information. In some embodiments, the facility performs a series of regression analyses using different selected variables to determine, e.g., which variables have the greatest correlation with home sale prices or with changes to sale prices (by dollars or by percentage changes in value.)
One of ordinary skill in the art would have been motivated before the effective filing date of the claimed invention to combine the invention disclosed in Conway and Humphries as Humphries further develops the evaluation of property characteristics to determine a value of a property based on home improvement information.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Conway in view of Hailey and Humphries to incorporate assigning, by the computer, a virtual value to each of the structured parameters, each virtual value indicating an importance to the ARV of the structured parameter to which it is assigned, the virtual value being assigned based on a weighting of a value of contribution of its respective parameter after renovation to the ARV; and computing, by the computer, the predicated ARV of the at least one real-estate property based on the assigned virtual values with the motivation of informing users how much the value of a home will be impacted based on potential improvements made to a home. (Humphries column 10 line 47 to column 11 line 10)
Referring to claims 2 and 9,

Conway further discloses, wherein each rehab package includes in its set of rehab parameters at least one of: a rehab budget and at least one rehab item.  (Conway paragraph 114 disclosing Figure 10 illustrates an example of an interface that can be shown to a homeowner listing possible home improvements, the estimated cost of such home improvements and the estimated increase in selling price.

Referring to claims 3 and 10,

Conway further discloses, wherein the at least one rehab item is at least one of: size parameters associated with the at least one real-estate property, labor cost, material types, material costs, appliance types, and appliance costs.  (Conway Figure 7b and Conway paragraph 59 disclosing recommended services may include replacement of a roof, window replacement, and service or replacement of appliances such as water heaters, dryer, freezer, etc. Some examples of recommended services may include renovations such as remodeling a kitchen or additions such as a garage, bedroom, porch, deck, or family room.)

Referring to claims 5 and 12,

The Examiner finds, because the particular web source is non- functional descriptive material that does not alter the step of obtaining metadata from a web-source, the specific type of web source that metadata is obtained from does not patentably distinguish the claim over the prior art. The step of obtaining metadata as claimed is the same regardless of the web source that the metadata is obtained from, which is then used in the determination of a predicated ARV. 

The particular web sources that the metadata is obtained from is non-functional descriptive material that may not be relied upon for patentability. The Examiner notes that non-functional descriptive material cannot render patentable an invention that is otherwise not patentable over the prior art. See ln re Gulack, 703 F.2d 1381, 1385 (Fed. Cir. 1983) (when descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from the prior art in terms of patentability); and (BPAI 2008) (precedential) ("[T]he nature of the information being manipulated does not lend patentability to an otherwise unpatentable computer-implemented product or process."). Although no claim limitations will be disregarded and the claimed invention as a whole will be assess, the Examiner will follow the Federal Circuit's guidance as in the Gulack decision and will not give patentable weight to printed matter absent a "new and unobvious functional relationship between the printed matter and the substrate." Id. at 1386; see also King Pharm. Inc. v. Eon Labs, Inc., 616 F.3d 1267, 1279-79 (Fed. Cir. 2010) (applying the "printed matter" reasoning to method claims containing an "informing" step that could be either printed or verbal instructions).

There is no objective evidence of record that there is a functional relationship in the type of web source from which the metadata is obtained from. Applicant does not recite or show how the particular type of web source affects the step of obtaining metadata. The obtaining of  metadata would be performed in the same manner regardless of the specific type web source that the metadata is obtained from. As such, the specific type of web sources that the metadata is obtained from constitutes non-functional descriptive that may not be relied upon for patentability. See In re Ngai, 367 F.3d 1336, 1339 (Fed. Cir. 2004). See also Exparte Mathias, 84 USPQ2d 1276, 1279 (BPAI 2005) (informative), afj'd 191 Fed. App'x 959 (Fed. Cir. 2006) (When a prior art reference describes each and every feature of a claimed [invention], except for the claimed non-functional descriptive material..., it anticipates the claimed onscreen icon inasmuch as "the [non-functional] descriptive material will not distinguish the invention from the prior art in terms of patentability[.]").

Conway further discloses disclose, wherein the web source is any one of: a governmental website and a real-estate comparison website. (Conway paragraph 68 disclosing that the services recommendation device can aggregate all of home-related data at an address level, for example historical policy and claims data, as well as many third party data sets about homes, geography, weather, permits, MLS, etc. that provide an understanding of a home. Conway paragraph 46 disclosing web services may be accessed by authorized external devices and users to support input, extraction, and manipulation of the data (home system data, user data, etc.) between the various devices in the system.)

Referring to claims 6 and 13,

Conway further discloses, wherein the metadata further includes at least one of information associated with prior transactions made regarding: other real-estate properties (REPs) determined to be associated to the real estate property and information associated with one or more second REPs in proximity to the at least one real estate property, previous transaction made with respect to the real estate property, and data regarding rehabs made with respect to the real estate property. (Conway paragraph 51 disclosing that the home services system may receive data associated with the home such as the age of the home, building materials used in the home, etc. This data may further include neighborhood information, temporal data regarding the area, and claims information for similar homes in the area. Conway paragraph 56 disclosing the service module may receive data associated with a home and/or user. The data may include types of systems and/or devices within the home (e.g. list of appliances, list of systems/features, etc.) The received data may further include make and/or model of appliances, age of system/device, type of materials used in building, etc. The received information may further include information associated with the users or owner of the home. The data may be received from various sources including a home/user database may include information from one or more insurance sources), one or more publicly available sources (e.g. publicly known information about certain systems or devices), data from various sensors associated with the home or sensors associated with appliances in the home and/or from user input received via one or more computing. The data may be taken from home inspection and home checkup reports. Other data may include third party data such as weather/climate reports, geography reports (seismic events), and permits (maintenance/upgrade). Conway paragraph 59 disclosing recommendations may be based on renovations and additions being made to similar homes in the area in order to maintain or increase value in the home. Conway paragraphs 95-96 disclosing that the home and/or user data may include features of home as well as data received from sensors within the home. The system analyzes the data related to user’s home, similar homes, homes of other users, and provides suggestions for services that may be generated for the user. Conway paragraph 114 disclosing the system provides the user with information regarding the effect home services will have on the sale price of the home. The system analyzes the features of the home, the features of comparable homes and the sale value of numerous comparable comes with and without the planned home services. The system analyzes the sale price for the comparable homes and uses that information to determine the amount a home service will likely increase the sale price of a home. Conway paragraph 123 disclosing after a initial risk model is set up, periodic qualitative data is captured from homeowners abut conditions in the home, maintenance behaviors, usage, etc. that informs the risk assessment. Sensor data may be used to validate significant events. A homeowner can be contacted if an event is detected to obtain details. Confirmed claim events can be used in the model. New risk variable can be analyzed that could be predictive of different types of claims. Profiles of users and behaviors can be correlated to risk scores. An analysis of how conditions change over time in a home may be made and utilized in the risk models.) 

Referring to claims 14, 16, and 18, 
Humphries further teaches further comprising adjusting the virtual value assigned to each of the structured parameters based on how many structured parameters are in the plurality. (Humphries column 4 lines 33-35 teaching the facility utilizes data from past home sales with and without various types of home improvements to determine a weight for each coefficient. Humphries column 4 lines 44-55 teaching the facility may perform simulations with and without various attributes or improvements to estimate the effect of each improvement on the sale price, in terms of dollars or percentages. Because the value of a home improvement may be related to the value of the home to which the home improvement is made, the facility may estimate the value of various types of home improvements in percentage terms. For example, the facility subtracts a non-home improvement home value estimate Z from the actual selling price P that reflects home improvement information, and divides the difference by Z. (In some embodiments, the difference is instead divided by P.) Humphries column 10 lines 47- 52 teaching in step 403, the facility models the accessed price of the home as a function of the selected home attribute values. In various embodiments, the facility uses a hedonic regression model or other statistical model to estimate the value of a home based upon the selected independent variable home attributes including home improvement information. Humphries column 11 lines 2-10 teaching in step 404, the facility determines a weight for each selected variable's coefficient based on the application of the statistical model to the accessed information. In some embodiments, the facility performs a series of regression analyses using different selected variables to determine, e.g., which variables have the greatest correlation with home sale prices or with changes to sale prices (by dollars or by percentage changes in value). Humphries column 11 lines 11-23 teaching in step 405, the facility estimates a rate of return of a home improvement based on one or more determined coefficients for home improvement information. Each coefficient represents, e.g., a portion of a home sale price P attributable to the improvement, holding other factors constant. In some embodiments, the facility estimates a rate of return directly from one or more coefficients relating to a particular home improvement (including, e.g., its type, cost, and/or age). For example, using a function that includes an independent variable for the cost of a bathroom upgrade, the facility can determine via the coefficient for that independent variable how much each dollar spent on a bathroom upgrade contributes to a later sale price, all else being equal.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Conway in view of Hailey and Humphries to incorporate further comprising adjusting the virtual value assigned to each of the structured parameters based on how many structured parameters are in the plurality with the motivation of informing users how much of an impact performing a particular maintenance task(s) would affect the price of the property. (Humphries column 4 lines 33-35 and  Humphries column 11 lines 11-23)
Referring to claims 14, 16, and 18, 

Humphries further teaches wherein the virtual values are computed using rules stored in a database wherein each such rule sets the virtual value for each structured parameter. (Humphries column 4 lines 33-35 teaching the facility utilizes data from past home sales with and without various types of home improvements to determine a weight for each coefficient. Humphries column 4 lines 44-55 teaching the facility may perform simulations with and without various attributes or improvements to estimate the effect of each improvement on the sale price, in terms of dollars or percentages. Because the value of a home improvement may be related to the value of the home to which the home improvement is made, the facility may estimate the value of various types of home improvements in percentage terms. For example, the facility subtracts a non-home improvement home value estimate Z from the actual selling price P that reflects home improvement information, and divides the difference by Z. (In some embodiments, the difference is instead divided by P.) Humphries column 5 lines 9-18 teaching in some embodiments the facility determines the estimated contribution of each home improvement to an overall estimated effect of home improvements based on the information about each home improvement and a decay factor regarding the time since each improvement, which has the effect of attributing greater impact to more recent improvements.  Humphries column 5 lines 36-49 for example, insofar as home improvements of different types tend to be associated with different tiers of housing stock, e.g., an added swimming pool for larger and more expensive homes, the facility in some embodiments determines a rate of return on a type of improvement for such homes within a ZIP code or other region. In some embodiments, the facility applies spatial smoothing across ZIP codes or other geographic boundaries. For example, calculating a return on a kitchen remodel may include combining, e.g., a local ZIP code kitchen remodel rate of return and a county-wide kitchen remodel rate of return, with each rate of return weighted as a function of the number of kitchen remodels having occurred within the ZIP code and the county over some time period. Humphries column 11 lines 2-10 teaching in step 404, the facility determines a weight for each selected variable's coefficient based on the application of the statistical model to the accessed information. In some embodiments, the facility performs a series of regression analyses using different selected variables to determine, e.g., which variables have the greatest correlation with home sale prices or with changes to sale prices (by dollars or by percentage changes in value). Humphries column 11 lines 13-23 each coefficient represents, e.g., a portion of a home sale price P attributable to the improvement, holding other factors constant. In some embodiments, the facility estimates a rate of return directly from one or more coefficients relating to a particular home improvement (including, e.g., its type, cost, and/or age). For example, using a function that includes an independent variable for the cost of a bathroom upgrade, the facility can determine via the coefficient for that independent variable how much each dollar spent on a bathroom upgrade contributes to a later sale price, all else being equal.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Conway in view of Hailey and Humphries to incorporate wherein the virtual values are computed using rules stored in a database wherein each such rule sets the virtual value for each structured parameter with the motivation of defining how to determine the corresponding weight of a maintenance item and its impact on the property price. (Humphries column 5 lines 9-18 and 36-49 and column 11 lines 13-23)
Response to Arguments

The examiner has fully considered the Remarks filed June 1, 2022. 

Referring to Applicant’s amendments and arguments, on pages 7-8 of the Remarks, regarding the 112 (a) rejection, the examiner finds unpersuasive. Applicant asserts that the examiner should consider the disclosure of paragraphs 31-32 of the Specification and most of the Office Action’s attempt to explain is incorrect and that one of ordinary skill in the art would see that this is properly disclosed. The examiner respectfully disagrees, considering paragraphs 31-32, as highlighted by Applicant, these paragraph discusses what information may be included in a rehab package and in particular that the server is configured to match the rehab package to a rehab made in the one or more second real estate properties. However, this matching is not indicative of a threshold based on the similarity of rehab packages, rather it would appear to be a binary determination of whether the rehab package and other rehabs match, such as whether they include the same items not whether they are similar within some defined threshold. Applicant additionally asserts the cited case of Ariad has no particular relevance or application with regards to this application. The examiner respectfully disagrees Ariad provides legal precedent for the application of 112 (a), which is why the examiner cited the case, even though the subject matter of the claims in dispute are in a different field of endeavor, which the examiner additionally previously discussed in the rejection to clarify why the examiner cited the case. Therefore, the examiner has maintained the 112(a) rejection.    

Referring to Applicant’s arguments and amendments regarding the 112 (b) rejection, on page 7 of the Remarks, for claims 6 and 13 the examiner finds Applicant’s amendment persuasive and therefore has withdrawn the 112(b) rejection for claims 6 and 13. 

Referring to applicant’s arguments, on pages 9-24 of the Remarks, regarding the 101 rejection the examiner finds unpersuasive. 

Applicant first argues that the claims do not preempt or substantially preempt any abstract idea in addition to that claims do not preempt anything or fall within any of the three main abstract ideas. The examiner cites MPEP 2106.04 that states “[w]hile preemption is the concern underlying the judicial exceptions, it is not a standalone test for determining eligibility. Rapid Litig. Mgmt. v. CellzDirect, Inc., 827 F.3d 1042, 1052, 119 USPQ2d 1370, 1376 (Fed. Cir. 2016). Instead, questions of preemption are inherent in and resolved by the two-part framework from Alice Corp. and Mayo (the Alice/Mayo test referred to by the Office as Steps 2A and 2B). Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1150, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379, 115 USPQ2d 1152, 1158 (Fed. Cir. 2015). It is necessary to evaluate eligibility using the Alice/Mayo test, because while a preemptive claim may be ineligible, the absence of complete preemption does not demonstrate that a claim is eligible.” Additionally, the examiner respectfully disagrees that the invention does not fall into any of the 3 main abstract ideas groupings. The claims under their broadest reasonable interpretation are directed to the acquisition of information for a property to make a determination of a value of a property after rehabilitation has been performed. The examiner interpreted this is as mental processes as it involves an evaluation, judgment, opinion, or observation (i.e. the determination of an ARV) based on the analysis of information. 

Applicant’s response to the examiner’s response is that the when a new process is developed to perform a task that is specific to the use and nature of computer, is directed to patentable subject matter, in particular first that the claims provide for an improvement in the functioning of computer or other technology and apply any judicially exception to effect improved operation of a computer system. Additionally the invention provides for more functionality with fewer resources or better functionality with the same resources. The examiner respectfully disagrees it is not evident to the examiner what aspects claimed highlights this improvement over the prior art or further discussion of how the present invention results in a better ARV prediction compared to previous solutions or results in more functionality with fewer resources or better functionality with the same resources. The examiner additionally cites MPEP 2106.05 (a) that states: 

If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art.

Applicant then states that a person cannot perform the invention in the human mind in particular stating: 

The claim does not recite a mental process because the steps are not practically performed in the mind. For example, a person would not obtain metadata associated with the at least one real-estate property from at least one web source based on a received location pointer; a person would not extract a plurality of structured parameters associated with the real-estate property from the obtained metadata; a person would not obtain a rehab package proposed to be performed on real estate property expressed as a set of rehab parameters; a person would not determine, based on the obtained metadata and the set of rehab parameters of the obtained rehab package, one or more other rehab packages that were performed on other properties, wherein each of the otherPage 8 of 17 rehab packages has a similarity to the obtained at least one rehab package to within a prescribed threshold; and a person would not assign a virtual value to each of the structured parameters, each virtual value indicating an importance to the ARV of the structured parameter to which it is assigned, the virtual value being assigned based on a weighting of a value of contribution of its respective parameter after renovation to the ARV; and a person would not compute the predicated ARV of the at least one real-estate property based on the assigned virtual values.  This is simply not how a person thinks and operates. A person simply does not deal with metadata nor convert metadata to structured parameters as required by the claim. Thus it can be seen that the invention as claimed is born of computer technology and does not recite a mental process because the steps are not practically performed in the human mind. 

Applicant additionally asserts that a person does not deal with metadata nor extracts a plurality of structured parameters associated with the real-estate property from the obtained metadata. 
The examiner respectfully disagrees, the limitations applicant refers to are still recited at a high level of generality and under their broadest reasonable interpretation as presently claimed are directed to using a generic computer for the purposes of transmitting and processing information to make a determination of a property’s predicted ARV as the claims are recited at a high level of generality. The claims are merely informing a reader to apply the abstract idea of a mental process in a generic computing environment. The examiner interpreted this as a mental process as it involves an evaluation, judgment, opinion, or observation (i.e. the determination of an ARV) based on the analysis of information. Furthermore, the step of extracting the structured parameters for subsequent use in the data analysis for determining the ARV would be considered to be mere data gathering which the Courts have found to be insignificant extra-solution activity. 

Applicant next argues that the claimed invention is a species of the overarching abstract idea that encompasses the way a person would have performed the task before computers and the new process using a computer to perform the new task. Since the claims are directed to a new process that is a species under the abstract idea and the old process is another species the claims are patent eligible. The examiner respectfully disagrees the examiner cites MPEP 2106.05 that states “[a]s made clear by the courts, the "‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101  categories of possibly patentable subject matter." Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9). See also Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016) ("a claim for a new abstract idea is still an abstract idea. The search for a § 101  inventive concept is thus distinct from demonstrating § 102  novelty.") In response to this Applicant states that “[t]he Office Action has completely missed the point of Applicants’ argument. The point is that the invention as claimed is a species and so is not directed to the overarching abstract idea itself.  The examiner respectfully disagrees the examiner cites MPEP 2106.04 that states: “ It is necessary to evaluate eligibility using the Alice/Mayo test, because while a preemptive claim may be ineligible, the absence of complete preemption does not demonstrate that a claim is eligible.” Diamond v. Diehr, 450 U.S. 175, 191-92 n.14, 209 USPQ 1, 10-11 n.14 (1981) ("We rejected in Flook the argument that because all possible uses of the mathematical formula were not pre-empted, the claim should be eligible for patent protection"). Therefore even if the claims do not exhibit preemption over the overarching idea of a making a determination regarding the ARV of a property based on the analysis of obtained information, the fact that the present claims may be directed to a species of the overarching abstract idea does not demonstrate that the claims are eligible.  

Next Applicant asserts that as a person would never come to such a method without a computer therefore the method is born of computer technology is not directed to the abstract idea. The examiner respectfully disagrees, the claims are merely applying the abstract idea in a generic computing environment capable of transmitting information and processing information to generate an ARV. The usage of a computer in the performance of the method is merely informing a reader to apply the abstract idea on a generic computer and does not integrate the abstract idea into a practical application or add significantly more to the abstract idea. Applicant in response to statement asserts “[a]gain, the Office Action fails to appreciate the true nature of the invention as claimed and, as indicated through, and so it comes to an erroneous conclusion.” The examiner respectfully disagrees to further support the examiner’s statement the examiner cites Intellectual Ventures I LLC v. Capital One Bank (USA), N.A., 792 F.3d 1363, 1366  (Fed. Cir. 2015) ("An abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer") and MPEP 2106.05 (f) that states:
 
Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). Similarly, "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015). In contrast, a claim that purports to improve computer capabilities or to improve an existing technology may integrate a judicial exception into a practical application or provide significantly more. McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1314-15, 120 USPQ2d 1091, 1101-02 (Fed. Cir. 2016); Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36, 118 USPQ2d 1684, 1688-89 (Fed. Cir. 2016). 

Next Applicant asserts that even though a person could follow the new process with pencil and paper does not make the process directed to an abstract idea as this mischaracterizes the test and yields a result under which no patent for software could ever issue. The examiner originally replied that it is unclear to the examiner what aspect of the Office Action Applicant is addressing as the Office Action does not consider performing the new process with pencil and paper, but being capable of being performed in the human mind. Applicant asserts that since the requirements of the claim are much more than an ordinary person could possibly in their mind unassisted the claims are directed to patent eligible subject matter. The examiner respectfully disagrees, “;[t]he courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). In the present case the Examiner again reiterates that the Examiner considered the claims capable of being performed in the human mind and while the examiner does not believe that pen and paper is needed to perform the claims as such and therefore did not make this assertion the Examiner was simply responding to the Applicant’s argument that while the process could be performed via pen and paper does not make the claims directed to an abstract idea while the examiner is asserting that the claims can be performed in a human mind without the need for performing this using pen and paper for the purposes of recording information for subsequent use in the analysis.

The examiner cites MPEP 2106.04(a)(2)(III) and MPEP 2106.04(a)(2)(III)(C)(3) respectively:

Nor do the courts distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer. As the Federal Circuit has explained, "[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind." Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015). See also Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318, 120 USPQ2d 1353, 1360 (Fed. Cir. 2016) (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’); Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324, 117 USPQ2d 1693, 1699 (Fed. Cir. 2016) (holding that computer-implemented method for "anonymous loan shopping" was an abstract idea because it could be "performed by humans without a computer").

Using a computer as a tool to perform a mental process. An example of a case in which a computer was used as a tool to perform a mental process is Mortgage Grader, 811 F.3d. at 1324, 117 USPQ2d at 1699. The patentee in Mortgage Grader claimed a computer-implemented system for enabling borrowers to anonymously shop for loan packages offered by a plurality of lenders, comprising a database that stores loan package data from the lenders, and a computer system providing an interface and a grading module. The interface prompts a borrower to enter personal information, which the grading module uses to calculate the borrower’s credit grading, and allows the borrower to identify and compare loan packages in the database using the credit grading. 811 F.3d. at 1318, 117 USPQ2d at 1695. The Federal Circuit determined that these claims were directed to the concept of "anonymous loan shopping", which was a concept that could be "performed by humans without a computer." 811 F.3d. at 1324, 117 USPQ2d at 1699. Another example is Berkheimer v. HP, Inc., 881 F.3d 1360, 125 USPQ2d 1649 (Fed. Cir. 2018), in which the patentee claimed methods for parsing and evaluating data using a computer processing system. The Federal Circuit determined that these claims were directed to mental processes of parsing and comparing data, because the steps were recited at a high level of generality and merely used computers as a tool to perform the processes. 881 F.3d at 1366, 125 USPQ2d at 1652-53.

Applicant next asserts that the Office Action is stating a new abstract idea that happens to be verbatim to the claim scope and is therefore improper. The examiner respectfully disagrees the examiner interpreted the claims under their broadest reasonable interpretation and determined that the invention is directed to determining an ARV of a property based on the analysis of information and therefore classified the invention as a mental process as it involves the evaluation, judgment, opinion, or observation (i.e. the determination of an ARV) based on the analysis of information.

Applicant asserts that the Examiner’s analysis wipes out all of the detail specified in the various claim elements and cites Enfish. LLC v. Microsoft Corp (Fed. Cir. 2016) to support Applicant’s assertion that the examiner describes the claims at a high-level of abstraction and untethered from the language of the claims. The examiner respectfully disagrees the examiner addresses the detail in the claim elements in Step 2A- Prong 2 to determine whether the abstract idea is integrated into a practical application. The examiner asserts that all the steps performed related to the gathering of information, processing the information to identify similar rehab properties, assigning virtual values, is to determine an ARV of a property as done in the Step 2A Prong 1 analysis additionally identifying the additional elements included which were further analyzed in Step 2A- Prong 2. Additionally the examiner views the limitations of    “receiving a location pointer… obtaining metadata associated … extracting a plurality of structured parameters… and obtaining a rehab package” as insignificant extra-solution activity such as receiving or transmitting data over a network, e.g., using the Internet to gather data (See MPEP 2106.05 (d)) and mere data gathering (See MPEP 2106.05 (g). Further with regards to the remaining limitations of “determining based on the obtained metadata… assigning a virtual value… computing the predicated ARV…” the examiner cites MPEP 2106.05 (a) for examples that the courts have indicated may not be sufficient to show an improvement to technology includes  “[g]athering and analyzing information using conventional techniques and displaying the result”. Here the gathered information is analyzed for a determination of similarity, assignment of virtual values, and computation of the predicated ARV. 

Applicant next considers the claims similar to those in Application 13/287,831 and recommends that the examiner take note of the associated Appeal, Appeal No. 2017-002898 as it is applicable to the examiner’s analysis. Applicant’s arguments are that similar to the claimed invention in the referenced application, which was directed to collecting usage information, and determined not to fall in one of the three main groupings of abstract ideas. Applicant in particular argues with respect to the cited case that the at least obtaining metadata, assigning a virtual value to each of the structured parameters, each virtual value indicating an importance to the ARV of the structured parameter to which it is assigned, the virtual value being assigned based on a weighting of a value of contribution of its respective parameter after renovation to the ARV; and computing the predicated ARV of the at least one real-estate property based on the assigned virtual values do not fall in one of the enumerated groupings. 

The examiner respectfully disagrees the claims as a whole under its broadest reasonable interpreted is directed to determining a predicted ARV based on the analysis of obtained information. Applicant’s proposed steps are recited at a high-level of generality for the purposes of merely informing a reader to apply the abstract idea in a generic computing environment that is capable of processing information (gathering information (i.e. obtaining metadata, extracting structured parameters), determining a rehab package for the property, determining similar rehab packages, assigning virtual values, and computing an ARV) for a received location. Therefore, the examiner classified the invention as a mental process as it involves the evaluation, judgment, opinion, or observation (i.e. the determination of an ARV) based on the analysis of information. Applicant in response asserts that the examiner’s interpretation is too broad in view of discussion above with respect to Enfish. The examiner respectfully disagrees in view of the examiner’s previous comments regarding MPEP 2106.05 (a) and (g). 

Applicant continues that in particular a person would not assign a virtual value to each of the structured parameters, each virtual value indicating an importance to the ARV of the structure parameter to which it is assigned, the virtual value being assigned based on a weighting of a value of contribution of its respective parameter after renovation to the ARV. Applicant does not point out how a person cannot performed this limitation as it would appear under its broadest reasonable interpretation. The assignment of a virtual value was determined to merely be informing a reader to apply the abstract idea in a generic computing environment as discussed in Step 2A-Prong 2 analysis.  Additionally, the assignment of a virtual value is viewed as not sufficient to show an improvement to technology in view of MPEP 2106.05(A) as previously discussed.

Applicant next argues that the claims recite a technology-specific solution to a technology specific problem, such as in DDR Holdings v. Hotels.com, where the claims were patent eligible as “the claimed solution [was] necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks.” Applicant additionally cites Bascom Global Internet v. AT&T Mobility, where the Federal Circuit found that the patent at issue claimed “a technology-based solution… to filter content on the Internet that overcomes existing problems with other Internet filtering systems”.  It is unclear to the examiner what the technology-specific solution to a technology specific problem is by Applicant that would support Applicant’s citation of DDR Holdings v. Hotels.com or of Bascom Global Internet v. AT&T Mobility. 

Applicant continues that the claims provide for a technological solution to technology-specific problem as the computers have been historically bad at performing valuations of the type called for the claim and therefore the claims make the computer an improved tool for performing evaluation. Applicant then proceeds to assert that the invention is directed to the performing a function that computers were historically poor at is performed in an improved manner and that the claims result in an improved tool for improving valuations. The examiner respectfully disagrees as it is unclear to the examiner what aspect the invention is improving on in the ARV valuation process that applicant is referencing or how the invention results in an improvement to the overall field of property ARV valuations given the high-level of generality the steps regarding the processing of information with respect to a received location for analysis.  

Applicant then discusses how it would take a person long time to perform the invention and that automation of what a human does is typically the hallmark of an invention. The examiner cites MPEP 2106.05 which provides examples of instances where the courts have indicated may not be sufficient to show an improvement in computer functionality: “[m]ere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017). The examiner asserts that the additional elements recited in the claims are merely informing a reader to apply the abstract idea in a generic computing environment. Applicant in response asserts that the examiner fails to understand Applicant’s argument that the claim improves the functioning of the computer for this difficult process. The examiner respectfully disagrees because Applicant still has not provided details with regards to what aspects demonstrate that the claims result in an improvement to technology as asserted by Applicant. 

Applicant next asserts that the claims in the cited Humphries patent are simply directed to estimating a rate of return on a home improvement, the final output being an estimate and therefore would appear to suffer from the same problems alleged from the previous Office Action. The examiner respectfully disagrees, the examiner notes that the claims incorporate a specific manner of training and using a model by using a detailed construction of a forest of classification trees, randomly selecting a plurality of trees, creating a root node for a first tree and implementing a specific method on the first node of the tree in addition to a second specific method on a second node of the tree and that the claims overall involve a particular manner of training a model that is subsequent used to estimate the values of properties based on their attributes that integrate the claim into a practical application. In the present case there is no indication of such subject matter. 

Applicant next asserts under step 2 of the Alice test the claims overcome the 101 rejection as the claim limitations taken together do much more than merely implement an abstract idea on a computer or perform generic computer functions that are well-understood, routine, and conventional.  In particular that the claims are directed to an inventive concept because they directed to a specific application of a technology in the market place similar to BASCOM Global Servs., Inc. v. AT&T Mobility LLC, No. 2015-1763, slip op. at *16 (Fed. Cir. Jun. 27, 2016). In the cited case it was determined that the claims recite a specific, discrete implementation of the abstract idea of filtering content and while filtering content on the Internet was well known the patent describes how its particular arrangement of elements is a technical improvement over prior art ways of filtering content. Applicant asserts that the invention is a specific and discrete implementation of the abstract idea of determining an ARV for property and that the inventive concept lies when all of the claim elements are taken together so as to allow the resulting function to be performed on a computer.  Therefore, the claimed improvements to the technical field are significant and are meaningfully beyond generally linking the use of an abstract idea to a generic technological environment and qualifies as significantly more than an abstract idea and that when the combination as whole is taken in consideration is novel and not obvious thus providing meaningful improvements in the technical field, considering that computers have not been good at performing ARV valuations. Additionally, the Examiner creates an abstract idea by reciting the claim elements at a high level and is therefore improper. 

The examiner respectfully disagrees, first the examiner cites MPEP 2106.05 that states “[a]s made clear by the courts, the "‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter." Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9). See also Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016) ("a claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct from demonstrating § 102 novelty. 

The examiner next notes how the disclosure in the instant application does not discuss how the particular arrangement of elements provide for a technical improvement over prior art ways. Applicant states that this result in a technical improvement over prior art ways, but it is not evident to the examiner what the technical improvement is. Applicant in response asserts that there is no requirement that specification disclose “how” the particular arrangement of elements provide for a technical improvement over prior art as long as it does so and that the prior art cited was disparaged and that a technical improvement is achieved. The examiner cites MPEP 2106.05(a) that states:

If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art. For example, in McRO, the court relied on the specification’s explanation of how the particular rules recited in the claim enabled the automation of specific animation tasks that previously could only be performed subjectively by humans, when determining that the claims were directed to improvements in computer animation instead of an abstract idea. McRO, 837 F.3d at 1313-14, 120 USPQ2d at 1100-01. In contrast, the court in Affinity Labs of Tex. v. DirecTV, LLC relied on the specification’s failure to provide details regarding the manner in which the invention accomplished the alleged improvement when holding the claimed methods of delivering broadcast content to cellphones ineligible. 838 F.3d 1253, 1263-64, 120 USPQ2d 1201, 1207-08 (Fed. Cir. 2016).

Next, the examiner is interpreting that Applicant is referencing that as the claimed invention is not disclosed by the cited art such that the case is patent eligible however as previously cited by the examiner, the analysis of 101 is distinct from the novelty analysis. It is still unclear to the examiner what limitations provide for a meaningful improvement in the technical field of ARV valuations as asserted by Applicant. With respect to Applicant’s remark regarding how the examiner creates an abstract idea by reciting the claim elements at a high level, the examiner notes how the examiner analyzed the claim elements under the step 2A-Prong 2 analysis and determined that the claimed additional elements are mere instructions to merely apply the abstract idea in a generic computing environment capable of transmitting and processing information where the examiner provided each limitation with respect to being either related to transmitting information or processing information.

Therefore for the foregoing reasons the examiner has maintained the 101 rejection.  

With regards to Applicant’s amendments and arguments, on pages 24-29 of the Remarks, regarding the 103 rejection, the examiner finds unpersuasive. Applicant first asserts that Hailey fails to teach or suggest the particular type of metadata now called for in the amended claim and extraction of structured parameters. The examiner respectfully disagrees in view of the newly cited portions of Hailey to teach the amended limitations as discussed in the updated 103 rejection. Applicant next asserts that Humphries fails to teach the assignment of virtual values limitations as Humphries is looking a plurality of homes to find the contributions of various different improvements to their prices such that the contribution is considered with respect to multiple houses. Additionally while there independent variables that are weighted in Humpries are particular home improvements they do not correspond to virtual values as they are rather weights for various improvements to all of the houses based on a statistical model. Finally even if the virtual values are determined as such they do not indicate the importance of the respective parameter to the evaluation of the ARV of the particular property of the claim. The examiner respectfully disagrees as the previously cited portion of Humphries and discussed by Applicant details how the coefficient weight, bn, represents the effect of the associated variable X, which is related to home improvement data, on the home sale price. The examiner is interpreting the weight of the variable signifies the significance of the variable such that the user can understand how the particular type of home improvement data, Xn, will impact the price of the home or otherwise the ARV of the home based on the particular improvement and corresponding weight, which reads upon the disputed limitations under their broadest reasonable interpretation.     Therefore for the foregoing reasons the examiner has maintained the 103 rejection. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Talbird et al. (US 20130339255) – directed to an automated valuation model and corresponding analysis tool that graphically displays value history information in association with a subject property. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MONAGHAN whose telephone number is (571)270-5523.  The examiner can normally be reached on Monday- Friday 8:30 am - 5:30 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1883.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.J.M./Examiner, Art Unit 3689  
                                                                                                                                                                                                /MARIA C SANTOS-DIAZ/Primary Examiner, Art Unit 3689